EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 21, line 6	replace “the molecular” with “a molecular”
Claim 21, line 7	replace “the extensional” with “an extensional”

Claim 25, line 6	replace “the molecular” with “a molecular”
Claim 25, line 7	replace “the extensional” with “an extensional”




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-34 are allowed over the closest references cited below.

The present invention is drawn to an ethylene polymer having a melt index in a range from 0 to about 15 g/10 min, a density in a range from about 0.91 to about 0.945 g/cm3, a CY-a parameter at 190 ºC in a range from about 0.2 to about 0.6, an average number of long chain branches per 1,000,000 total carbon atoms of the ethylene polymer in a molecular weight range of 500,000 to 2,000,000 g/mole of less than or equal to about 5, and a maximum ratio of extensional viscosity to three times shear viscosity E/3 at an extensional rate of 0.03 sec-1 in a range from about 3 to about 15.  See claims for full details.

Tso et al. (US 9,975,976) teaches a polyolefin having a density of greater than about 0.940 g/cm3, (0.003) from about 3X102 Pa-s to about 1X104 Pa, (100) from about 3X103 Pa-s to about 4X104 Pa-s, and a CY-a value of from about 0.05 to about 0.45. 
	Ding et al. (US 11,014,997) discloses an ethylene polymer having a density in a range from about 0.93 to about 0.965 g/cm3, a melt index of less than or equal to 1, a CY-a parameter at 190 ºC of less than or equal to about 0.2, an average number of long chain branches per 1,000 carbon atoms in a molecular weight range of 400,000 to 600,000 g/mole that is greater than that in a molecular weight range of 4,000,000 to 6,000,000 g/mole, wherein an average number of long chain branches per 1,000 total carbon atoms in a molecular weight range of 400,000 to 600,000 g/mole is from about 0.015 to about 0.085.  
Sukhadia et al. (US 2015/0126692) teaches an ethylene polymer having a density in a range of from about 0.915 g/cm3 to about 0.935 g/cm3, a melt index of less than or equal to 0.4 g/10 min, a CY-a parameter at 190 ºC in a range from about 0.2 to about 0.45, a number of long chain branches of a lower molecular weight component in a range from about 5 to about 50 per 1,000,000 total carbon atoms, and a number of long chain branches of a higher molecular weight component of less than or equal to about 5 per 1,000,000 total carbon atoms.  

 None of these references teaches the ethylene polymer of instant claims.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
January 20, 2022